Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 1 of 22   PageID #: 1710



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )    CR. NO. 14-00688 HG-01
                                     )
                  Plaintiff,         )
                                     )
            vs.                      )
                                     )
LUKE WARNER, also known as           )
LUCKY,                               )
                                     )
                  Defendant.         )
                                     )

   ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE UNDER THE
       FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 131)


      Defendant Warner is currently incarcerated at the Federal

Medical Center Devens in Massachusetts with a projected release

date of September 29, 2024.

      Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

      Defendant’s MOTION TO REDUCE SENTENCE UNDER THE FIRST STEP

ACT (COMPASSIONATE RELEASE) (ECF No. 131) is DENIED.


                            STANDARD OF REVIEW


      A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.             Dillon v.

                                      1
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 2 of 22   PageID #: 1711



United States, 560 U.S. 817, 824-25 (2010).

      On December 21, 2018, Congress passed the First Step Act of

2018.    PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

      The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.           18 U.S.C. §

3582(c)(1)(A).

      18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

      [T]he court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights
      to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment...after considering the
      factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that—

            (i)   extraordinary and compelling reasons warrant
                  such a reduction;
      ...
                  and that such a reduction is consistent with
                  applicable policy statements issued by the
                  Sentencing Commission.

      18 U.S.C. § 3582(c)(1)(A).




                                      2
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 3 of 22   PageID #: 1712



       SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

      A.    Mandatory Procedural Requirement


      The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).              18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

      The Parties agree that Defendant Warner has complied with

the procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that

the Court may consider the motion for compassionate release.


      B.    Merits Of Defendant’s Request For Compassionate Release


      If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

      The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

      [T]he court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without
      conditions that does not exceed the unserved portion of
      the original term of imprisonment) if, after
      considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the
      court determines that—

            (1)(A)      Extraordinary and compelling reasons

                                      3
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 4 of 22   PageID #: 1713



                        warrant the reduction; or

                (B)     The defendant (i) is at least 70 years
                        old; and (ii) has served at least 30
                        years in prison pursuant to a sentence
                        imposed under 18 U.S.C. § 3559(c) for
                        the offense or offenses for which the
                        defendant is imprisoned;

            (2)         The defendant is not a danger to the
                        safety of any other person or to the
                        community, as provided in 18 U.S.C. §
                        3142(g); and

            (3)         The reduction is consistent with this
                        policy statement.

      U.S.S.G. § 1B1.13.

      If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if he demonstrates:

      (1)   extraordinary and compelling reasons warrant a sentence
            reduction;

      (2)   he is not a danger to the safety of others or the
            community; and,

      (3)   any requested reduction is consistent with the policy
            statement.

      United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


      C.    Extraordinary And Compelling Reasons


      The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provides the definition of “extraordinary and

compelling reasons.”      The Court agrees with the majority of the

district courts in the Ninth Circuit that have concluded that


                                      4
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 5 of 22   PageID #: 1714



Section 1B1.13 and its definition of “extraordinary and

compelling reasons” applies to motions for compassionate release

even though the sentencing guideline was not separately amended

following the passage of the First Step Act.           See Riley v. United

States, 2020 WL 1819838, *8 (W.D. Wash. Apr. 10, 2020)

(collecting cases); United States v. Shields, 2019 WL 2359231, *4

(N.D. Cal. June 4, 2019).

      Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

      (A)   Medical Condition of the Defendant.–

            (i)   The defendant is suffering from a terminal illness
                  (i.e., a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life
                  expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples
                  include metastatic solid-tumor cancer, amyotrophic
                  lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

            (ii) The defendant is—

                  (I)         suffering from a serious physical or
                              medical condition,

                  (II)        suffering from a serious functional or
                              cognitive impairment, or

                  (III)       experiencing deteriorating physical or
                              mental health because of the aging
                              process,

                  that substantially diminishes the ability of the
                  defendant to provide self-care within the
                  environment of a correctional facility and from
                  which he or she is not expected to recover.

      (B)   Age of the Defendant.–The defendant (i) is at least 65
            years old; (ii) is experiencing a serious deterioration

                                      5
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 6 of 22   PageID #: 1715



            in physical or mental health because of the aging
            process; and (iii) has served at least 10 years or 75
            percent of his or her term of imprisonment, whichever
            is less.

      (C)   Family Circumstances.–
            (i) The death or incapacitation of the caregiver of
                 the defendant’s minor child or minor children.

            (ii) The incapacitation of the defendant’s spouse or
                 registered partner when the defendant would be the
                 only available caregiver for the spouse or
                 registered partner.

      (D)   Other Reasons.—As determined by the Director of the
            Bureau of Prisons, there exists in the defendant’s case
            an extraordinary and compelling reason other than, or
            in combination with, the reasons described in
            subdivisions (A) through (C).

      U.S.S.G. § 1B1.13 cmt. n.1.

      The Court has the discretion to determine whether other

extraordinary and compelling reasons exist, as stated in

paragraph (D), when ruling on motions for compassionate release.

United States v. Brooker, 976 F.3d 228, 237, 2020 WL 5739712, *7

(2d Cir. Sept. 25, 2020); United States v. Hernandez, 2020 WL

3453839, at *4 (D. Haw. June 24, 2020).


                            PROCEDURAL HISTORY


DEFENDANT’S INFORMATION, PLEA, AND SENTENCING

      On July 17, 2014, the Government filed an Information

charging Defendant Luke Warner, as follows:

      Count 1:    From a time unknown, but at least by on or
                  about November 28, 2012 up through and
                  including on or about February 4, 2013, in
                  the District of Hawaii and elsewhere,
                  defendant Luke Warner, a/k/a “Lucky,”

                                   6
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 7 of 22    PageID #: 1716



                  knowingly and intentionally conspired with
                  others, known and unknown, to possess with
                  intent to distribute 500 grams or more of
                  Methamphetamine in violation of 21 U.S.C. §§
                  846, 841(a)(1), 841(b)(1)(A).

      (Information, ECF No. 1).

      On July 24, 2014, Defendant Warner pled guilty, pursuant to

a plea agreement, to the one Count in the Information.              (ECF Nos.

8, 9, 10, 11, 12, 17).

      On March 12, 2015, the Court held a sentencing hearing.

(ECF No. 27).     The Defendant is in Criminal History Category VI.

(Presentence Report at ¶¶ 82-83, ECF No. 26).           The Court found

Defendant to be a career offender because he had two prior felony

convictions for crimes of violence.         (Id. at ¶ 82).       Defendant’s

sentencing guideline range for the instant offense was 262 to 327

months imprisonment.      (Id. at p. 48).

      Defendant Warner was granted a downward departure and was

sentenced to 120 months imprisonment.         (ECF No. 31).

      At sentencing, Defendant Warner was granted the ability to

self-surrender to the prison facility designated by the Bureau of

Prisons.    (ECF No. 27).     Defendant’s mittimus date was stayed

until May 26, 2015.      (Id.)


DEFENDANT BECAME A FUGITIVE FOR 12 MONTHS


      On March 23, 2015, Defendant requested that his pretrial

conditions be amended to allow him to travel from Hawaii, on

March 25, 2015, and return to Hawaii on April 15, 2015.              (ECF No.


                                      7
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 8 of 22    PageID #: 1717



29).    Defendant Warner requested the travel to allow him to visit

family members in California, to take his mother to her home in

Massachusetts, and then return to Hawaii on April 15, 2015.

(Id.)

       The Magistrate Judge granted Defendant Warner’s request to

travel.    (ECF No. 30).

       On April 15, 2015, Defendant requested an extension of time

to allow him to return to Hawaii on April 19, 2015.              (ECF No.

33).    The request was granted by the Magistrate Judge.            (ECF No.

34).

       Defendant Warner failed to return to Hawaii and became a

fugitive.

       On April 24, 2015, Pretrial Services filed a Petition for

Action on Conditions of Pretrial Release due to Defendant’s non-

compliance with pretrial conditions.         (ECF No. 35).       A no-bail

warrant was issued.      (ECF No. 36).

       Defendant Warner remained a fugitive for one year.            (ECF No.

39).

       On April 17, 2016, United States Immigration and Customs

Enforcement Officials arrested Defendant in the Southern District

of Florida on a charge of Importation of Cocaine.           (Id.)

       Following a petition filed by the District of Hawaii,

Defendant waived removal proceedings and was transported to the

District of Hawaii.      (Id.).

       On June 14, 2016, in the District Court for the District of


                                      8
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 9 of 22     PageID #: 1718



Hawaii, a hearing was held on his fugitive status and Defendant

Warner was remanded to serve his 120-month term of imprisonment

in a facility designated by the Bureau of Prisons.               (ECF No. 48).


DEFENDANT’S SECTION 2255 HABEAS PETITION


      On February 1, 2018, Defendant filed a Motion pursuant to 28

U.S.C. § 2255.     (ECF No. 83).     Defendant claimed he received

ineffective assistance of counsel regarding his ability to timely

file an appeal.     (Id.).

      The Government did not oppose the Motion.          (ECF No. 97).

      On April 18, 2018, the Court reentered judgment to allow

Defendant the opportunity to file a timely appeal.               (ECF Nos. 99,

100).

      On May 4, 2018, Defendant filed a Notice of Appeal with the

United States Court of Appeals for the Ninth Circuit.              (ECF No.

106).


DEFENDANT’S APPEAL TO THE NINTH CIRCUIT COURT OF APPEALS


      On March 6, 2020, the United States Court of Appeals for the

Ninth Circuit issued its Memorandum Opinion.           (ECF No. 118).       The

appellate court affirmed the Defendant’s conviction and sentence

of imprisonment.      (Id.)   The appellate court granted appointed

counsel’s motion to withdraw pursuant to Anders v. California,

386 U.S. 738 (1967).      The appellate court found that changes in

law required the District Court to alter the language of three of


                                      9
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 10 of 22   PageID #: 1719



 his standard conditions of supervised release in his Judgment.

 (ECF No. 118 at p. 2).

       On March 17 and 31, 2020, Defendant Warner filed Motions for

 rehearing, for appointment of counsel, and for a rehearing of his

 case before a different panel of judges from the Ninth Circuit

 Court of Appeals.

       On May 15, 2020, the Ninth Circuit Court of Appeals issued

 an Order denying all of Defendant’s Motions.          (ECF No. 126).

       On May 26, 2020, the Ninth Circuit Court of Appeals issued

 the Mandate for its March 6, 2020 Order relevant to the

 conditions of supervised release.         (ECF No. 127).

       On July 9, 2020, this District Court issued an Amended

 Judgment, updating the language in three of the standard

 conditions of supervised release as instructed by the Ninth

 Circuit Court of Appeals.       (ECF No. 137).


 DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


       On March 24, 2020, Defendant Warner filed in this District

 Court his MOTION FOR COMPASSIONATE RELEASE IN LIGHT OF THE 2018

 FIRST STEP ACT PURSUANT TO 18 U.S.C. § 3582(c)(1)(A).            (ECF No.

 119).

       On March 25, 2020, the District Court issued a briefing

 schedule.    (ECF No. 120).

       On April 13, 2020, Defendant Warner filed with the District

 Court a MOTION TO APPOINT COUNSEL FOR THE COMPASSIONATE RELEASE


                                      10
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 11 of 22   PageID #: 1720



 MOTION AND REMANDED SENTENCE MATTERS.         (ECF No. 121).

       On April 14, 2020, the Government filed UNITED STATES’

 OPPOSITION TO DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE UNDER

 THE FIRST STEP ACT.      (ECF No. 122).

       On April 21, 2020, Defendant filed SUPPLEMENT TO MOTION FOR

 COMPASSIONATE RELEASE.      (ECF No. 123).

       On May 4, 2020, Defendant filed a Reply to his Motion for

 Compassionate Release.      (ECF No. 124).

       On May 29, 2020, Defendant filed a Supplement to his Motion

 for Compassionate Release.       (ECF No. 128).

       On June 4, 2020, the Federal Public Defender’s Office sent

 the Court a letter indicating that it had agreed to represent

 Defendant for the limited purpose of seeking compassionate

 release.    (ECF No. 129).     The Court appointed the Federal Public

 Defender’s Office to assist Defendant in seeking compassionate

 release.    (Id.)   The Federal Public Defender’s Office requested

 the opportunity to provide additional briefing to the Court,

 which was granted.     (ECF No. 130).

       On June 17, 2020, Defendant, with the assistance of counsel,

 filed a Supplemental Motion for Compassionate Release.            (ECF No.

 131).

       On June 29, 2020, the Government filed its Opposition.            (ECF

 No. 135).

       On July 8, 2020, Defendant requested the ability to file a

 Reply Brief, which was granted.        (ECF No. 136).


                                      11
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 12 of 22   PageID #: 1721



       On July 22, 2020, Defendant filed his Reply.          (ECF No. 138).

       On August 19, 2020, Defendant sought leave to file

 additional evidence, which was granted.         (ECF Nos. 144, 145).

       On September 8, 2020, Defendant again sought leave to file

 additional evidence, which was granted.         (ECF Nos. 146, 147).

       On September 28, 2020, Defendant filed Supplemental

 Information to his Motion.       (ECF No. 148).

       On October 13, 2020, the Government filed its Response.

 (ECF No. 150).

       The Court denies Defendant’s request for a hearing and

 elects to decide the matter without a hearing pursuant to

 District of Hawaii Local Rule 7.1(c).


                                  ANALYSIS


       Defendant Warner is 53 years old.        Defendant is currently

 incarcerated at the Federal Medical Center Devens in

 Massachusetts.     Defendant bears the burden to demonstrate that

 extraordinary and compelling reasons exist that warrant immediate

 release from incarceration.       United States v. Greenhut, 2020 WL

 509385, *1 (C.D. Cal. Jan. 31, 2020).

       A defendant’s general concerns about potential exposure to

 COVID-19 while incarcerated do not meet the criteria for

 extraordinary and compelling reasons for a reduction in sentence.

 United States v. Eberhart, 448 F.Supp.3d 1086, 1089-90 (N.D. Cal.

 Mar. 25, 2020); United States v. Carver,            F.Supp.3d      , 2020


                                      12
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 13 of 22   PageID #: 1722



 WL 1892340, *3 (E.D. Wash. Apr. 8, 2020).

       The Centers for Disease Control (“CDC”) has identified

 certain categories of individuals that are at a higher risk for

 severe illness due to COVID-19.        The list includes people with

 conditions such as: chronic lung disease, moderate or serious

 asthma, serious heart conditions, obesity, chronic kidney disease

 requiring dialysis, liver disease, diabetes, or individuals who

 are immunocompromised.      See United States v. Jones, Crim. No. 13-

 00860 LEK-03, 2020 WL 2331678, *5 (D. Haw. May 11, 2020).


 I.    Medical Condition

       A.    Current Centers For Disease Control Standards And
             Defendant’s Medical Concerns


       Defendant is 53 years old.       He alleges that he is

 immunocompromised because he suffers from HIV/AIDS and has a

 history of cancer.     Defendant specifically points to his CD4 cell

 count in his medical records.       The CD4 count is a test that

 measures white blood cells to fight infection, and Defendant

 asserts that his CD4 cell count results indicate that he is

 immunocompromised.     (Supplemental Motion at pp. 3-4, ECF No.

 131).

       The Centers for Disease Control (“CDC”) has explained that,

 as of November 12, 2020, people with certain underlying medical

 conditions might be at an increased risk for severe illness from

 COVID-19, including those in an immunocompromised state from HIV.

 (CDC Coronavirus Disease 2019 (COVID-19) Website, available at

                                      13
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 14 of 22   PageID #: 1723



 http://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/p

 eople-with-medical-conditions.html?CDC AA refVal=https%3A%2F%2Fww

 w.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgr

 oups-at-higher-risk.html, last visited 11/19/20).


       B.    Medical Conclusion


       Defendant is 53 years old.       The CDC recognizes that the risk

 of developing severe illness from COVID-19 increases with age.

 Those 65 years of age or older are at increased risk and those 85

 years and older at the greatest risk.         (https://www.cdc

 .gov/coronavirus2019-ncov/need-extra-precautions/older-

 adults.html, last visited 11/19/20).         Defendant’s age does not

 place him in a category that would constitute an extraordinary

 and compelling reason for compassionate release.

       Defendant’s Bureau of Prisons (“BOP”) medical records

 reflect that Defendant was diagnosed as HIV-positive in 1993 and

 has been taking medications such that he currently has an

 undetectable viral load.       (Def.’s BOP Medical Records, attached

 as Ex. A to his Supplemental Motion at pp. 2-4, ECF No. 134).

       Defendant’s most recent medical records indicate that he is

 “fit/muscular” and “[a]ppears well” with no cardiovascular or

 pulmonary issues.     (Id. at p. 7).      Defendant’s HIV/AIDS condition

 is being managed well by medications such that he has complete

 suppression of viral load.       (Id. at p. 8).

       Defendant is currently housed at the Federal Medical Center


                                      14
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 15 of 22   PageID #: 1724



 Devens in Massachusetts, and he is housed with the general

 population of the institution.        (BOP Progress Report, attached as

 Ex. E to Def.’s Motion, ECF No. 119-6).         The Federal Medical

 Center Devens is designated as one of the few BOP facilities that

 is equipped to provide the highest level of medical care to

 inmates in the system, which includes primary and inpatient

 treatment facilities.

       Defendant is able to provide self-care in his daily living

 at the Federal Medical Center Devens and does not require any

 assist devices.     (Id.)   Defendant has maintained numerous work

 assignments throughout his term of imprisonment including Laundry

 Orderly, Food Service Worker, and Visiting Room Orderly.            (Id.)

 He has consistently earned “Good” work evaluations and there are

 no signs that his health has interfered.         (Id.)

       Defendant has been able to represent himself in numerous

 proceedings while incarcerated at the Federal Medical Center

 Devens.    Defendant successfully filed a Section 2255 Habeas

 Petition.    Defendant Warner filed an appeal to the Ninth Circuit

 Court of Appeals and was able to file numerous motions before the

 panel.    Defendant filed his initial Motion for Compassionate

 Release without the assistance of counsel and has since provided

 updated records and supplemental motions to the Court through

 counsel.    There is no evidence that Defendant’s medical issues

 have interfered from his ability to provide self care and to

 advocate for his own interests.


                                      15
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 16 of 22   PageID #: 1725



       Defendant has received extensive medical care while

 incarcerated at the Federal Medical Center Devens.           On January

 21, 2020, Defendant was examined by a physician.           (Def.’s BOP

 Medical Records, attached as Ex. A to his Supplemental Motion at

 pp. 2-4, ECF No. 134).      The physician found that Defendant’s CD4

 cell count was low and requested that a dermatologist specialist

 address a lesion on Defendant’s arm.         (Id.)   Defendant requested

 a referral to an oncologist due to his own research on the

 internet.    The examining physician stated, “The issue is that the

 patient is aggressive, demanding and belligerent, he told me he

 would only go to the best hospital possible and if not he would

 make sure everyone knows I am not doing my job.           A behavior like

 that only ca[u]ses problems and I explained that to him,

 especially info from the internet w/o having the basic knowledge

 [is] not clinically useful.”       (Id. at p. 3).

       On March 5, 2020, a dermatologist reviewed the lesion and

 determined that there was nothing else that needed to be done.

 (Id. at p. 5).     Defendant was instructed to continue to take his

 antiretroviral and atovaquone medications regularly to treat his

 HIV/AIDS condition.      (Id.)   The record found there were no other

 complaints.    (Id.)

       Defendant has not shown that his BOP Medical Center facility

 is unable to adequately manage or treat his medical conditions.

 Defendant is housed at a designated Medical Center to provide the

 highest level of medical care in the Bureau of Prisons system.


                                      16
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 17 of 22   PageID #: 1726



 Although Defendant suffers from a chronic disease, Defendant is

 receiving medication and ongoing treatment to address his medical

 issues.    Chronic conditions that can be managed in prisons are

 not a sufficient basis for compassionate release.           United States

 v. Kazanowski, Crim. No. 15-00459 DKW-05, 2020 WL 3578310, *9 (D.

 Haw. July 1, 2020) (citing U.S.S.G. § 1B1.13 cmt. n.1(A)); United

 States v. Weidenhamer, 2019 WL 6050264, at *5 (D. Ariz. Nov. 8,

 2019).


 II.   Section 3553(a) Factors And Defendant’s History and
       Characteristics

       A.    History and Characteristics


       In order to be eligible for compassionate release, Defendant

 must establish release is appropriate pursuant to the factors set

 forth in 18 U.S.C. § 3553(a) and that he is not a danger to the

 safety of others or the community.        18 U.S.C. § 3582(c)(1)(A);

 U.S.S.G. § 1B1.13(2).

       The Section 3553(a) factors include the nature and

 circumstances of the offense, the history and characteristics of

 the defendant, and the need for the sentence imposed.

       The Presentence Report, in the case this Court sentenced

 Defendant Warner for, indicated he participated in a drug

 conspiracy to distribute large quantities of high purity crystal

 methamphetamine in Hawaii.       (Presentence Report at ¶¶ 11-23, ECF

 No. 26).    A search of Defendant’s residence and storage locker



                                      17
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 18 of 22   PageID #: 1727



 recovered 1,639.7 grams of highly pure methamphetamine, drug

 paraphernalia, and several firearms including a Smith and Wesson

 revolver, a Sig Sauer handgun, a Hi-Standard revolver, a Ruger

 revolver, ammunition, and a holster.         (Id. at ¶ 20).      A co-

 conspirator sold Defendant at least three pounds of

 methamphetamine for distribution over the several months of the

 conspiracy.     (Id. at ¶ 31).

        Following his guilty plea, Defendant was sentenced on March

 12, 2015.     Defendant was 47 years old at the time of his

 sentencing and is currently 53 years old.         Defendant was found to

 be a career offender because of his extensive criminal history

 and his two prior convictions for crimes of violence.             (Id. at ¶

 39).    Due to his career offender status, Defendant was in

 Criminal History Category VI at the time of sentencing, the

 highest possible category.       (Id. at ¶ 83).

        Defendant’s Presentence Investigation Report reflects a long

 history of involvement with the criminal justice system and in

 drug trafficking.     Defendant has convictions from multiple states

 for which he received multiple terms of incarceration.             Defendant

 also has history of failing to comply with Court orders.

        Defendant’s criminal history includes convictions for:

        (1)   Connecticut: Sale of Hallucinogen/Narcotic;

        (2)   Rhode Island: Possession Of A Stolen Vehicle;

        (3)   Massachusetts: Knowingly Receiving Stolen Property,
              multiple Larceny, Forgery, Possession Of Burglarious
              Tools, Malicious Destruction Of Property, Breaking And
              Entering In Daytime, Breaking And Entering A Night With

                                      18
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 19 of 22   PageID #: 1728



             Intent To Commit A Felony, Trespassing, Possession Of
             Cocaine, Operating A Motor Vehicle To Endanger Safety;
             Unarmed Robbery; Possession of Class B Drug;

       (4)   New Jersey: Possession Of Drug Paraphernalia;

       (5)   New Hampshire: Shoplifting;

       (6)   California: Selling Cocaine and Possession of Drug
             Paraphernalia;

       (7)   Hawaii: Multiple Theft, Burglary in the Second Degree,
             and Promoting a Dangerous Drug and Drug Paraphernalia.

       (Presentence Report at ¶¶ 45-80, ECF No. 26).

       Defendant has numerous other arrests and various charges

 spanning the country from Massachusetts to Hawaii. (Id. at pp.

 25-32).

       At sentencing for the conviction for which Defendant is

 currently incarcerated, Defendant’s sentencing guidelines were

 262 to 327 months.     (Id. at ¶ 163).     The Court granted a downward

 departure, and Defendant was sentenced significantly below the

 recommended guidelines to a 120-month sentence.

       At his March 12, 2015 sentencing, Defendant was ordered to

 self-surrender to serve his term of imprisonment on May 26, 2015.

 (ECF No. 27).     Defendant was permitted to travel to the mainland,

 but Defendant absconded and did not return to Hawaii.

       Defendant remained a fugitive for nearly a year.           Defendant

 was arrested in Florida on April 17, 2016, on a charge of

 Importing Cocaine.     (Southern District of Florida Records, ECF

 No. 39).    Defendant was returned to Hawaii and he began serving

 his 120-month sentence.      (Minutes from June 14, 2016 hearing, ECF


                                      19
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 20 of 22   PageID #: 1729



 No. 48).


       B.    Portion Of Sentence Served


       A review of the caselaw demonstrates that the portion of the

 sentence already served by the defendant is a necessary factor

 for the Court to consider in evaluating compassionate release.

 United States v. Connell,          F.Supp.3d.       , 2020 WL 2315858, at

 *6 (N.D. Cal. May 8, 2020).       The amount of time served of his

 originally imposed sentence must be considered pursuant to

 Section 3553(a) to ensure that the amount of time adequately

 reflects the seriousness of the offense, deters criminal conduct,

 and protects the public.       United States v. Barber, 466 F.Supp.3d

 1127, *5 n.9 (D. Ore. 2020).

       Defendant received a 120-month sentence.         His projected

 release date is September 29, 2024.


       C.    Appropriateness of Immediate Release


       The Court finds that the nature and circumstances of

 Defendant’s offense weigh in favor of his 120-month sentence.

 Defendant participated in a conspiracy to distribute large

 quantities of methamphetamine in Hawaii.         Defendant’s conspiracy

 lasted over several months.       Defendant was held responsible for

 three pounds of methamphetamine.

       Defendant’s history and characteristics do not favor a

 reduced sentence.     Defendant has a serious, lengthy criminal


                                      20
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 21 of 22    PageID #: 1730



 history.    Defendant was found to be a career offender having been

 convicted of two prior felony crimes of violence, placing him in

 the highest criminal history category VI at the time of his

 sentencing.    Defendant’s history spans decades and includes

 convictions from various states across the country.              Defendant

 has multiple convictions including Burglary, Robbery, and

 distribution of drugs.      He poses a danger to the safety of others

 and the community.

       Defendant has more than three years remaining on his

 sentence.    The factors in Section 3553(a) do not support the

 immediate release of the Defendant.


 III. Summary Of Medical Conclusion And Section 3553(a) Factors


       Defendant has not established a basis for compassionate

 release based on his medical issues.         Although the Defendant does

 suffer from a serious condition, the record does not demonstrate

 that he is suffering from a terminal health condition or a

 condition that substantially interferes his ability to provide

 self-care while incarcerated.       Defendant has been able to manage

 his condition while incarcerated.         The record demonstrates that

 Defendant has received and continues to receive appropriate

 medical care by the Bureau of Prisons.

       Defendant poses a danger to the safety of others and the

 community.    Defendant has a serious criminal history and is in

 Category VI.    He also has a history of failing to comply with


                                      21
Case 1:14-cr-00688-HG Document 152 Filed 11/20/20 Page 22 of 22   PageID #: 1731



 court orders.     Defendant has not established that his immediate

 release is warranted pursuant to the Section 3553(a) factors.


                                 CONCLUSION


       Defendant’s Motion To Reduce Sentence Under The First Step

 Act (ECF No. 131) is DENIED.

       IT IS SO ORDERED.

       Dated:, November 20, 2020, Honolulu, Hawaii.




 United States v. Luke Warner, also known as Lucky, Crim. No. 14-
 00688 HG-01; ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE
 UNDER THE FIRST STEP ACT (ECF No. 131)

                                      22
